PER CURIAM.
Appellants/plaintiffs appeal from an adverse final judgment rendered pursuant to a directed verdict in favor of appellee/de-fendant on a claim for damages arising from a fire allegedly caused by defective power service provided by appellee power company.
After carefully reviewing the record, briefs and arguments of counsel it is our opinion that appellants failed to present any evidence from which a jury could determine that appellee was negligent or that any purported negligence on its part proximately caused the fire. See Bromer v. Florida Power & Light Company, 45 So.2d 658 (Fla. 1950); Brookshire v. Florida Bendix Co., 153 So.2d 55 (Fla. 3d DCA 1963).
Accordingly, final judgment is hereby affirmed.
Affirmed.